             Case 7:18-cv-05422-NSR Document 45 Filed 04/30/20 Page 1 of 4




                                                        April 30, 2020
VIA ECF
The Honorable Nelson S. Román
United States District Court for the Southern District of New York
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, NY 10601-4150

Re:       Patrick Imbarrato and Nick Priano, individually on behalf of themselves and all
          others similarly situated v. Banta Management Services, Inc., Banta BWW MDT,
          LLC, Banta Nine Mall, LLC, Banta BWW ON, LLC, and Banta BWW NB, LLC,
          George Banta, Sr., And George Banta, Jr.
          Case No.: 7:18-cv-05422
Dear Judge Román:

       We represent Defendants in the above-captioned matter. Defendants respectfully request
that Your Honor deny Plaintiffs’ request for conditional certification and issuance of court
authorized notice pursuant to the Fair Labor Standards Act (“FLSA”). 29 U.S.C. § 216(b).
        Certification of a collective action and authorization of notice are “not automatic” or a
rubber stamp but instead require a factual showing “based on some substance.” Guillen v.
Marshalls of MA, Inc., 750 F. Supp. 2d 469, 480 (S.D.N.Y. 2010) ; Vasquez v. Vitamin Shoppe
Indus. Inc., No. 10-CIV-8820 (LTS)(THK), 2011 U.S. Dist. LEXIS 74376, *9 (S.D.N.Y. Jul. 11,
2011) (certification “is not automatic”); Khan v. Airport Mgmt. Servs., No. 10-CIV-7735 (NRB),
2011 U.S. Dist. LEXIS 133134, * 15 (S.D.N.Y. Nov. 16, 2011) (“While plaintiff’s burden at this
stage is modest, it is not non-existent. … In fact, courts in this Circuit have routinely declined to
authorize collective action notice when faced with similarly lacking evidence.”).
        To achieve conditional certification of the collective, Plaintiffs must demonstrate that
Plaintiffs and the potential opt-in members of the collective are sufficiently "similarly situated"
with respect to their job duties/requirements, compensation, and employer policies. Romero v.
H.B. Auto. Group, Inc., No. 11 Civ. 386 (CM), 2012 U.S. Dist. LEXIS 61151, *21 (S.D.N.Y.
May 1, 2012). To meet this standard, plaintiffs must proffer "'substantial allegations' of a factual
nexus between the named plaintiffs and potential opt-in plaintiffs with regard to their employer's
alleged FLSA violation." Davis v. Abercrombie & Fitch Co., No. 08 Civ. 1859 (PKC), 2008 U.S.
Dist. LEXIS 86577, *27 (S.D.N.Y. Oct. 22, 2008) (citing Ayers v. SGS Control Servs., Inc., No.
03 Civ. 9078 (RMB), 2004 U.S. Dist. LEXIS 25646, *14 (S.D.N.Y. Dec. 21, 2004)). While the
standard of proof for conditional certification is relatively low, the “modest factual showing . . .

85 Civic Center Plaza, Suite 200 │Poughkeepsie, New York 12601 │Phone (845) 483-7100 Fax: (888) 749-7747│thesultzerlawgroup.com
         Case 7:18-cv-05422-NSR Document 45 Filed 04/30/20 Page 2 of 4



cannot be satisfied by unsupported assertions or conclusory allegations . . .” Franze v. Bimbo
Foods Bakeries Distrib., LLC, 7:17-cv-03556(NSR)(JCM), 2019 U.S. Dist. LEXIS 54426, *4
(S.D.N.Y. Mar. 29, 2019), (Roman, J.)
        Here, even considering the other opt ins, Plaintiffs have not met this standard because
they provide only conclusory allegations regarding their own individual circumstances are
insufficient to justify conditional certification. Plaintiff’s request rests on the assertion that
“Defendants’ violations of the FLSA were the result of systematic company-wide policies that
equally affected Plaintiffs and potential opt-in plaintiffs.” Plaintiffs provide no support
whatsoever for the claim that Defendants’ policies with regard to overtime and minimum wage
pay were systematic or company-wide. See Romero v. H.B. Auto. Group, Inc., No. 11 Civ. 386
(CM), 2012 U.S. Dist. LEXIS 61151, *27 (S.D.N.Y. May 1, 2012) (“Plaintiff's modest factual
showing cannot be satisfied simply by unsupported assertions.”) (internal citations and
quotations omitted). While Plaintiffs reference seven additional individuals who have allegedly
opted into the litigation, they provide no details regarding which Buffalo Wild Wings locations
they worked at, what positions they held, their job responsibilities, or how they were allegedly
impacted by Defendants’ wage policies. As such, they provide no support for the contention that
Defendants maintained a universal policy effecting all potential opt-in members of the collective.
        Courts in this circuit and elsewhere have consistently denied conditional certification
where, as here, Plaintiffs’ showing of “substantial similarity” is based on nothing more
substantive than allegations like these. See, e.g., Shibetti v. Z Rest., Diner & Lounge, Inc., No.
18-CV-856 (ERK) (ST), 2019 U.S. Dist. LEXIS 150715, *8 (E.D.N.Y. Sept. 3, 2019) (denying
conditional certification where plaintiff failed to provide the "minimum level of detail" to show
that other employees were treated in a similar fashion); Reyes v. Nidaja, LLC, No. 14 Civ. 9812,
2015 U.S. Dist. LEXIS 101728, *3 (E.D.N.Y. Jul. 31, 2015) (denying conditional certification
where plaintiff supported its motion with only the bare assertion that other employees also
worked overtime without proper compensation); Sanchez v. JMP Ventures, L.L.C., No. 13-CV-
7264 (KBF), 2014 U.S. Dist. LEXIS 14980, at *5 (S.D.N.Y. Jan. 27, 2014) (denying conditional
certification where plaintiff failed to provide any detail to establish a common practice of
overtime violations by his employer); Prizmic v. Armour, Inc., 05-CV-2503, 2006 U.S. Dist.
LEXIS 42627, *2 (E.D.N.Y. June 12, 2006) (denying certification where the plaintiff "had not
submitted any evidence by affidavit or otherwise to demonstrate that he and other potential
plaintiffs were victims of a common policy or plan that violated the law"); Barfield v. N. Y. City
Health & Hosps. Corp., No. 05 CIV. 6319 (JSR), 2005 U.S. Dist. LEXIS 28884, *3 (S.D.N.Y.
Nov. 18, 2005) (denying conditional certification where the plaintiff alleged that, based on
"limited anecdotal hearsay," other nurses were not paid overtime); Levinson v. Primedia Inc.,
No. 02 CIV 2222 (CBM), 2003 U.S. Dist. LEXIS 20010, *5 (S.D.N.Y. Nov. 6, 2003) (denying
conditional certification where the plaintiffs merely alleged that they were not paid minimum
wage or overtime, but provided no factual evidence other than the conjecture contained in the
plaintiffs' affidavits that other employees were subject to the same pay policies); Armstrong v.
Weichert Realtors, No. 05 Civ. 3120 (JAG), 2006 U.S. Dist. LEXIS 31351, *3 (D.N.J. May 19,
2006) (insufficient showing where the plaintiff offered a "one-page declaration . . . as the sole
piece of evidence in support of the motion for [collective action] certification"); Stubbs v.

                                                2
          Case 7:18-cv-05422-NSR Document 45 Filed 04/30/20 Page 3 of 4



McDonald's Corp., 227 F.R.D. 661, 666 (D. Kan. 2004) ("While . . . plaintiff [need not] come
forward with evidence of actual proof of a decision, policy or plan, the initial ad hoc FLSA class
certification standard does require plaintiff to provide more than his own speculative allegations,
standing alone.").
        Plaintiffs’ lack of support for collective certification is even more glaring in light of their
overbroad definition of the collective, which encompasses a variety of different kinds of
employees working at a number of Buffalo Wild Wings locations. Plaintiffs purport to bring
their collective action allegations on behalf of current and former “tipped employees” who
worked at the four locations listed in the complaint. See Class Action Complaint (“Compl.”) at
¶¶ 1 and 113. The named Plaintiffs however, worked only at the Middletown location. Compl.
¶¶ 21 and 27. Thus, allegations concerning minimum wage or overtime pay policies or practices
at the other three Buffalo Wild Wings locations is necessarily speculative. See Boice v. M+W
U.S., Inc., 130 F. Supp. 3d 677, 696 (N.D.N.Y. 2015) (denying collective certification because
“Plaintiff also fails to explain how he was aware that employees at defendants' other locations
were subject to the same allegedly unlawful overtime compensation policy, despite only having
worked at [one] location); Rudd v. T.L. Cannon Corp., No. 3:10-CV-0591 (TJM/DEP), 2011
U.S. Dist. LEXIS 21061, *29-30 (N.D.N.Y. Jan. 4, 2007) (concluding that allegations of FLSA
violations at one location did not provide sufficient factual support of similar wrongdoings at the
defendants' other locations); Eng-Hatcher v. Sprint Nextel Corp., No. 07-CV-7350, 2009 U.S.
Dist. LEXIS 127262, *17 (S.D.N.Y. Nov. 13, 2009) (denying a plaintiff's attempt to
conditionally certify a nationwide class on the basis of only her individualized experience and
the experience of other employees at the same store); Monger v. Cactus Salon & Spa's LLC, No.
08-CV-1817, 2009 U.S. Dist. LEXIS 60066, *5 (E.D.N.Y. July 6, 2009), (denying conditional
certification with respect to employees at stores other than where the plaintiffs worked).
        Nor can Plaintiffs’ credibly allege a common pattern or practice of FLSA violations with
regard to each of the categories of employees they purport to represent. The Complaint’s
definition of “tipped employees” includes servers, bussers, bartenders, and “other ‘tipped
workers.’” Compl. ¶ 1. These are positions with differing job responsibilities and there is no
support for the conclusory allegation that each category of employee was subject to the same
wage and hour policies. The named Plaintiffs were both servers with unique job duties and are
not similarly situated to bussers, bartenders, or any other categories of employees. See Romero,
2012 U.S. Dist. LEXIS 61151, *52 (denying collective certification of a class consisting of
employees in a variety of jobs where plaintiff failed to provide evidence that the job
responsibilities of the proposed class members were “largely consistent”).
        Because Plaintiffs have provided no support for their assertion that Plaintiffs and the
potential opt-in members of the collective are "similarly situated," or that Defendants engaged in
a pattern or practice that was common to the collective as a whole, we respectfully request that
Your Honor deny Plaintiffs’ request for conditional certification and issuance of court authorized
notice.




                                                   3
Case 7:18-cv-05422-NSR Document 45 Filed 04/30/20 Page 4 of 4



                       Very truly yours,

               THE SULTZER LAW GROUP P.C.




                        Jason P. Sultzer




                               4
